Citation Nr: 1221675	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for reactive airway disease, evaluated as 10 percent disabling from September 30, 2008 to May 10, 2011, and as 30 percent disabling from May 11, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active service from February 2006 to September 2008.  His DD Form 214 also reflects additional active service of four months and six days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the Veteran was granted service connection and awarded a 10 percent disability rating for reactive airway disease.  During the current appeal, in a January 2012 rating decision, the evaluation for the Veteran's reactive airway disease was increased to 30 percent, effective May 11, 2011.  

The Board notes that, inasmuch as a higher rating is available for the Veteran's disability and as he is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters relating to the Veteran's reactive airway disease as set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2011).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the claimant or his representative to the Board after certification of the claimant's appeal must be referred to the agency of original jurisdiction (AOJ) for initial review, unless this procedural right is waived by the claimant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.

In the current appeal, the Board notes that in December 2011 the RO received from the Veteran a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)).  The Veteran requested that records from Blanchfield Army Community Hospital (BACH), dated from May 6, 2011 to August 8, 2011, be obtained.  In its January 2012 rating decision, the RO, as noted above, increased the Veteran's disability rating for reactive airway disease from 10 percent to 30 percent.  The rating decision noted that the evidence reviewed included BACH treatment reports dated from May 3, 2010 through June 6, 2011.  In a February 2012 letter, the RO requested the Veteran's treatment records from BACH, submitting the December 2011 VA Form 21-4142 to the hospital facility.  Later that same month (February 2012), the RO received the Veteran's treatment records from BACH, which covered the period of May 6, 2011 to August 8, 2011.  

Thereafter, a blue sheeted VA Form 21-6789-E, drafted by a Decision Review Officer (DRO), and dated February 28, 2012, noted that additional evidence had been received at the same time as the RO was in the process of certifying the Veteran's appeal to the Board.  The DRO indicated that the evidence was from BACH and "while not exact [sic] duplicate, it is supportive of the same evidence which is already in the file."  The DRO asked that a request be made to the Veteran's representative to waive consideration of the evidence.  Thereafter, the local VFW representative, using a VA Form 21-4138 (Statement in Support of Claim), noted in a pre-printed (e.g., standard language) statement that he was waiving RO consideration of the additional evidence and records which, "I am submitting to the member of the Travel Board of the Board of Veterans' Appeals this date."  [In this regard, the Board notes that the Veteran has not requested a hearing and that no Travel Board hearings were conducted at the Nashville RO during the week of February 27, 2012.  Accordingly, the Board concludes that the representative simply intended to waive consideration of this evidence by the AOJ and do not intend to reference a Travel Board hearing.]  

The Board understands the good intentions of the RO and VFW representative in trying to expedite the appeals process by waiving consideration of the BACH records.  However, as noted above, there is no legal authority for a claimant to waive, or the RO to suspend, the regulatory requirement of 38 C.F.R. § 19.37(a).  

Concerning the BACH records, the Board also notes that the records from that facility received in February 2012 are the only records available for review.  The BACH records reviewed in conjunction with the January 2012 rating decision could not be found in the claims file or within Virtual VA.  Thus, the Board's ability to review both sets of records to determine if the records received in February 2012 are duplicative of those considered in January 2012 cannot be accomplished.  Nonetheless, based on the report from the DRO, it would appear that there are BACH records received in February 2012 that are not duplicative of those records considered in the January 2012 rating decision.  

In this case, the most recent SSOC was issued to the Veteran in January 2012.  Since the issuance of the SSOC and prior to transfer of the case to the Board, additional evidence, in the form of medical records from BACH, has been received.  While the RO has reviewed the additional medical records, they have not issued the Veteran an SSOC as contemplated by the regulation.  Unfortunately, under the circumstances, this matter must be returned to the RO for the issuance of an SSOC.

The Board also notes that in his October 2008 application for benefits, the Veteran claimed service connection for a "lung condition."  In a report of July 2009 VA opinion, the Veteran was noted as having reactive airway disease based on an irritation and inhalational injury in Iraq.  As noted above, the Veteran is service connected for reactive airway disease (claimed as a lung condition).  In reviewing the medical evidence of record, in particular medical records from BACH, the Board is aware that the Veteran has consistently been diagnosed and treated for asthma and sinusitis.  In a March 2012 rating decision, the RO granted service connection and assigned a 50 percent evaluation for chronic sinusitis with allergic rhinitis.  The medical evidence otherwise documents the Veteran's use of inhalation bronchodilator therapy to combat respiratory symptoms.  Medical literature does not appear to support that reactive airway disease and asthma are necessarily the same respiratory condition.  The Veteran is not service connected for asthma.  At the same time, the Veteran's reactive airway disease is rated analogously under Diagnostic Code 6602 for bronchial asthma.  

Here, in light of the Veteran's claim being remanded for the development above, and the fact that the Veteran has been diagnosed with asthma, whose symptoms appear to mirror those associated with his service-connected reactive airway disease, the Board believes the Veteran should undergo an additional VA examination to better clarify his current respiratory disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In particular, on examination, the examiner should be asked to provide an opinion as to whether the Veteran's asthma and reactive airway disease are the same disability.  If these disabilities are different, the examiner should comment on whether symptoms from asthma can be distinguished from those associated with the service-connected reactive airway disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (which stipulates that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, all signs and symptoms are to be attributed to the service-connected condition.).  

The Board further notes that the most recent VA and BACH treatment records in the claims file are dated no later than August 2011.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility and from BACH since August 2011.  
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file those BACH treatment records dated from May 3, 2010 through June 6, 2011 (as were cited in the January 2012 and March 2012 rating decisions)-as well as any outstanding BACH treatment records dated from August 2011 to the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  

2.  After obtaining the appropriate release of information forms where necessary, procure and associate with the claims file records of any respiratory treatment that the Veteran has received since August 2011.  

3.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected reactive airway disease.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation should be made in the examination report that this review has taken place.  All indicated tests (including PFTs) should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If any of particular test results cannot be obtained, the examiner must explain the reason(s) therefore.  

The examiner should comment on the percent predicted of FEV-1 and the percentage of FEV-1/FVC-as well as the Veteran's effort.  Also, the examiner should discuss the frequency of any visits to a physician for required care of exacerbations, the frequency of any courses of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications, and the frequency of any attacks of respiratory failure.  

The examiner is asked to answer the following:

a.  Is the Veteran's service-connected reactive airway disease and his diagnosed asthma the same respiratory disability?  See BACH medical records.  

b.  If the answer to the above question is NO, the examiner should comment on whether the Veteran's asthmatic symptoms can be distinguished from symptoms associated with his service-connected reactive airway disease.  If the symptoms can be distinguished, the examiner should discuss the differences in symptoms.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer an explanation for the conclusion that providing such opinions cannot be done without resorting to speculation, together with a statement as to whether there is additional evidence that could enable any of the requested opinions to be provided, or whether the inability to provide the opinions is based on the limits of medical knowledge.  If additional testing or information gathering is indicated, the AOJ should undertake such development to aid the examiner in arriving at a definitive opinion.  

4.  Following the development above, readjudicate the issue on appeal-entitlement to an initial increased disability rating for reactive airway disease, evaluated as 10 percent disabling from September 30, 2008 to May 10, 2011, and as 30 percent disabling from May 11, 2011.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

